Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19         PageID.1   Page 1 of 25



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


TIMOTHY WALTER,

      Plaintiff,
                                                   CASE NO.
v.
                                                   JURY DEMAND
OAKLAND COMMUNITY COLLEGE,

     Defendant.
______________________________________/

MICHAEL N. HANNA (P81462)
HABA K. YONO (P81114)
MORGAN & MORGAN, P.A.
Attorney for Plaintiff
2000 Town Center
Suite 1900
Southfield, MI 48075
Telephone: (313) 251-1399
mhanna@forthepeople.com
hyono@forthepeople.com

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, Timothy Walter (“Dr. Walter”), brings this Complaint for damages

and demand for jury trial against Defendant, Oakland Community College, (“OCC”),

and states as follows:

                                     PARTIES

        1.     Plaintiff, Timothy Walter, is a resident of the State of Michigan and

 resides in Washtenaw County, Michigan.
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19          PageID.2   Page 2 of 25



       2.     Defendant, Oakland Community College, is a public education

 institution with multiple campuses in Oakland County, Michigan, with its principal

 place of business in Bloomfield Hills, Michigan.

       3.     The events described in this lawsuit primarily occurred in Oakland

 County, Michigan.

       4.   At all times material hereto, Plaintiff was an “employee” of Defendant

 within the meaning of the Section 504 of the Rehabilitation Act of 1973

 (“Section 504”), 29 U.S.C. § 701 et seq., Americans with Disabilities Act

 (“ADA”), 42 U.S.C. § 12101 et seq, and Michigan’s Persons with Disabilities

 Civil Rights Act (“PWDCRA”), MCL §37.1101 et seq.

       5.   At all times material hereto, Plaintiff was a “public employee” of

 Defendant within the meaning of the Public Employment Relations Act (“PERA”),

 MCL § 423.201 et seq.

       6.   At all times material hereto, Defendant is an “employer” covered

 under Section 504, ADA, and PWDCRA.

       7.     At all times material hereto, Defendant is a state covered employer

 under 42 U.S.C. § 1983.

       8.     Defendant is a “program or activity” as defined by the Rehabilitation

 Act, i.e., “a college, university, or other postsecondary institution.” 29 U.S.C.A. §

 794(b)(2)(A).

                                          2
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19       PageID.3   Page 3 of 25



       9.     Defendant receives Federal financial assistance through student

 loans, federal grants, and Pell Grants. By doing so, Defendant has waived

 immunity under the Rehabilitation Act.

       10.    At all times material hereto, the student was an individual with a

 “disability” as that term is defined by 42 U.S.C § 12101(1), 29 U.S.C. § 705(9),

 and MCL §37.1103 (d) & (h).

                                 JURISDICTION
       11.    The jurisdiction of this court is invoked pursuant to Title I of the

 ADA, Section 504, and 42 U.S.C. § 1983. As such, the Court has original

 jurisdiction over this complaint pursuant to 28 U.S.C. §§ 1331 and 1337.

       12.    The Court has supplemental jurisdiction of Plaintiff’s PWDCRA and

 PERA claims pursuant to 28 U.S.C. § 1367 as these claims are so related to

 Plaintiff’s ADA, Section 504, and 42 U.S.C. § 1983 claims that they form part of

 the same case or controversy.

       13.    Jurisdiction to grant injunctive and declaratory equitable relief as

 well as damages is invoked pursuant to the Acts cited above as well as Ex Parte

 Young, 209 U.S. 123 (1908) pursuant to Plaintiff’s request for prospective

 injunctive relief.




                                          3
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19            PageID.4    Page 4 of 25



                                           VENUE

       14.    Venue is proper in this Court pursuant to 28 U.S.C. §1391 because a

 substantial part of the events or omissions giving rise to the claims occurred within

 the Southern Division of the Eastern District of Michigan.

       15.    Defendant conducts substantial and not isolated business within the

 Southern Division of the Eastern District of Michigan.

       16.    Defendant has agents and employees in the Southern Division of the

 Eastern District of Michigan, and Defendant’s Business is located within Oakland

 County.

                              CONDITIONS PRECEDENT

       17.    Plaintiff has exhausted his administrative remedies by filing a charge

 of discrimination and retaliation with the Equal Employment Opportunity

 Commission (EEOC) on October 18, 2018.

       18.    On November 19, 2018, the EEOC issued Plaintiff a Dismissal and

 Notice of Right to Sue against Defendant with regard to this matter.

       19.    On February 1, 2019, the parties entered into a tolling agreement,

 and later amended the tolling agreement to extend the tolling period and provide

 the tolling period shall terminate on April 15, 2019.

       20.    Plaintiff files this action within the applicable period of limitations.



                                           4
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19        PageID.5   Page 5 of 25



       21.    All conditions precedent to this action have been satisfied and/or

 waived.

                           STATEMENT OF FACTS
       22.    OCC is a community college.

       23.    Dr. Walter began his employment with OCC in approximately

 July1997.

       24.    Dr. Walter was represented by Teamsters Local Union 214

 (“Union”).

       25.    The Union entered into a collective bargaining agreement with

 OCC, governing Dr. Walter’s employment.

       26.    The agreement provided that Dr. Walter “will not be disciplined or

 discharged without just cause.”

       27.    Dr. Walter served as the Dean of Student Services for OCC.

       28.    Dr. Walter’s duties included advocating for students.

       29.    Dr. Walter also served as the head of the Behavioral Assessment

 Response Team (“BART”) committee, which was responsible for enforcing the

 Student Code of Conduct and the Student Grade Appeals.

       30.    OCC’s behavior assessment program is responsible for gathering

 information concerning potential threats, using resources to manage potential

 threats, and bringing threats to an appropriate conclusion with safety and

                                        5
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19        PageID.6    Page 6 of 25



 individual rights considered.

        31.   Safety is the primary goal of the behavior assessment program,

 which is set up in part to manage the increasing signs of stress in the collegiate

 setting.

        32.   On or about February 1, 2018, Dr. Walter received an email that a

 student advised OCC’s Public Safety Office that his roommate, also an OCC

 student, was suicidal.

        33.   OCC’s Public Safety officer and the Waterford Police Department

 encouraged the student to meet them on campus after he threatened to commit

 suicide, at which point the student was subject to a traffic stop by the Waterford

 Police Department before he could enter the campus.

        34.   The Waterford Police Department stopped the student, and took him

 to Common Ground Resource and Crisis Center.

        35.   During the stop, a knife and ammunition were found in the trunk of

 the student’s vehicle.

        36.   However, the student did not have guns on his person or in his

 vehicle.

        37.   OCC’s Public Safety officer advised the student that he was

 prohibited from returning to campus until he was cleared to return.

        38.   OCC’s Public Safety officers are responsible for issuing weapons

                                        6
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19            PageID.7   Page 7 of 25



 violations.

       39.     OCC’s Public Safety officer did not issue the student a weapons

 violation because the student did not bring weapons to campus.

       40.     Dr. Walter prohibited the student from returning to campus because

 his actions were in violation of the Student Code of Conduct as his behavior

 suggested that he was at risk of harm to himself or others.

       41.     This action effectively suspended the student from entering OCC

 campus indefinitely.

       42.     The suicidal student was then checked into the Battle Creek

 Veterans Affairs (“VA”) Hospital.

       43.     The student was a veteran of the U.S. Marines, and suffered from

 aggravated depression and suicidal ideations.

       44.     On February 2, 2018, Dr. Walter informed the other members of the

 BART committee of the incident.

       45.     On February 4, 2018, Dr. Walter received a call from the student

 while he was at the hospital.

       46.     During this call, Dr. Walter again advised the student that he was

 suspended.

       47.     Dr. Walter also advised the student that he could not return to

 campus without notifying public safety officers first and instructed the student to

                                         7
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19         PageID.8    Page 8 of 25



 contact him when he was released from the hospital.

       48.    On or about February 5, 2018, the student called Dr. Walter again.

       49.    During that call, the student indicated that he wanted to continue at

 OCC and would take the necessary steps in order to return to OCC.

       50.    Dr. Walter again advised the student to notify public safety officers

 before returning to campus.

       51.    On or about February 6, 2018, the student again called Dr. Walter

 and indicated that he wanted to meet with the BART committee regarding his

 return to OCC.

       52.    Thereafter, the BART committee met with the student regarding his

 status at OCC on two occasions.

       53.    During the second BART meeting with the student present, OCC’s

 VA Benefits Specialist, Jennifer Clifton, explained to the student that if he were

 withdrawn from OCC, he would lose all VA benefits but if he received

 incompletes, he would maintain his VA benefits.

       54.    The student made clear to the BART committee that it would be

 very traumatic for him to lose his VA benefits.

       55.    At the meeting, Dr. Walter advised the student that he had no control

 over the issuance of “incompletes,” and that this would be left to the discretion of

 the instructors but agreed to advocate for the student and submit a request for

                                         8
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19             PageID.9   Page 9 of 25



 medical accommodation on the student’s behalf based on the student’s disability.

       56.    At the end of the meeting, the student was again reminded that he

 was suspended from OCC until further notice.

       57.    An OCC’s Public Safety officer opined that the student should not

 be allowed back on any OCC property until sufficient time and appropriate care

 has been met, and the student was cleared to return.

       58.    The BART committee was provided with the V.A. Hospital’s

 conclusion that he was not a threat to himself or to others.

       59.    OCC’s counselling faculty member and BART Committee

 members, Drs. Renee Henson and Nicole Kassab, requested that Dr. Walter

 advise the student’s teachers that the student is on medical leave and request that

 they not withdraw him from his classes or assign him any grades to avoid the

 student from being penalized in regard to his VA benefits, which will prevent

 him from receiving the medical care that he needs.

       60.    In response, Dr. Walter advocated for the student based on his

 medical condition, advised the student’s teachers that the student is out for

 medical reasons, and made a reasonable request for accommodation on behalf of

 the student that an incomplete mark be issued due to medical reasons.

       61.    OCC’s grading policy provides that incomplete marks are permitted

 in emergency situations that prevent a student from completing course work

                                         9
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19          PageID.10   Page 10 of 25



  during the regular college session.

        62.      Incompletes are routinely granted for a number of reasons, including

  a death in the family, serious illness, and other personal reasons.

        63.      Incomplete grades would allow the student one year to make up his

  coursework and may allow the student to maintain his VA benefits until his

  suspension was lifted.

        64.      Dr. Walter and the BART committee believed that the student losing

  his benefits would escalate the situation and possibly cause greater danger to the

  student and student body at OCC, including the potential of dealing with an

  active shooter scenario, and came to the conclusion that the best course of action

  was to advocate for the issuance of incomplete marks for the student as to allow

  him to obtain the appropriate psychological and medical help from the V.A.

  while avoiding potential harm to the student and campus in general.

  Accordingly, Dr. Walter’s advocacy was on behalf of the student, as well as on

  behalf of OCC’s student body as a whole.

        65.      The issuance of incomplete grades would have no effect on the

  student’s suspension.

        66.      The decision to issue incomplete marks was up to the student’s

  instructors.

        67.      On February 19, 2018, Robin Tennyson, a steward from the Oakland

                                          10
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19       PageID.11    Page 11 of 25



  Community College Faculty Association, indicated to Dr. Walter that some

  faculty members had concerns regarding the issuance of incompletes.

        68.    Dr. Walter explained to Ms. Tennyson that he asked the professors

  to consider issuing incompletes based on his medical condition, which would also

  allow the student to obtain the necessary psychological and medical help.

        69.    Ms. Tennyson advised that there was a general assumption of

  issuing incompletes at the end of the semester, but it was in the faculty members’

  judgment to issue an incomplete earlier in the semester under compelling

  circumstances.

        70.    On February 20, 2018, the student met with the BART committee.

        71.    The BART committee advised the student that he was still

  suspended.

        72.    The student reaffirmed to the BART committee his suicidal

  ideations.

        73.    On or about February 28, 2018, Dr. Lori Przymusinski, Interim Vice

  Chancellor of Student Services, met with the BART committee to review the

  BART process.

        74.    After meeting with Dr. Przymusinski, Dr. Walter was asked to meet

  with Human Resources.

        75.    Dr. Walter attended the meeting with his union representative, Doug

                                        11
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19         PageID.12   Page 12 of 25



  Kolly.

           76.   Attorneys Maria Dwyer and Robert Dare were at this meeting, and

  they both conducted an interview as to the BART process regarding the student.

           77.   After this meeting, Dr. Walter received a call from Eileen Husband,

  OCC Vice Chancellor of Legal Services, requesting further explanations on

  questions the BART committee answered.

           78.   Unbeknownst to Dr. Walter, as he was speaking to Ms. Husband,

  Dr. Przymusinski and Dr. Cathy Maize, the Vice Chancellor for Academic

  Affairs, were also on the call.

           79.   As Dr. Walter was speaking to Ms. Husband, Dr. Przymusinski and

  Dr. Maize began yelling at Dr. Walter.

           80.   Dr. Maize yelled at Dr. Walter as to the request for issuance of

  incompletes, and otherwise for his advocacy on behalf of a disabled student.

           81.   Dr. Walter explained that the option of issuing incompletes was left

  to the discretion of the student’s instructors and that he, along with the BART

  committee, believed issuing withdrawals instead of incompletes would have

  created a greater threat to the student and to OCC.

           82.   Dr. Walter reaffirmed his advocacy, and advised Defendant that it

  was the BART committee’s position that the best course of action would be to

  keep the student off campus while he received psychological and medical help

                                           12
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19         PageID.13    Page 13 of 25



  from the VA.

           83.   During this call, Dr. Przymusinski also yelled at Dr. Walter, alleged

  that he failed to inform her of this situation, and advised that he would be

  precluded from conducting any further BART investigations.

           84.   It was not Dr. Walter’s duty to update Dr. Pryzmusinski on pending

  BART matters.

           85.   Nevertheless, Dr. Walter attempted to contact Dr. Przymusinski on

  two separate occasions concerning this matter, to no avail.

           86.   Dr. Walter objected to Dr. Przymusinski and Dr. Maize’s retaliatory

  harassment because he advocated for a disabled student.

           87.   Dr. Walter lodged a formal complaint of harassment against Dr.

  Przymusinski and Dr. Maize’s based on their retaliation and the retaliatory hostile

  work environment he was made to endure as a result of his advocacy on behalf of

  a disabled student.

           88.   On March 6, 2018, OCC placed Dr. Walter on administrative leave

  because of his “handling of the behavioral assessment of” the student.

           89.   The BART committee does not issue written suspensions until a

  final determination is made, and the BART committee did not make the final

  decision on the student’s case until after Dr. Walter was placed on administrative

  leave.

                                           13
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19           PageID.14    Page 14 of 25



        90.       OCC denied the medical accommodation Dr. Walter advocated for.

        91.       On April 23, 2018, OCC retaliated against Dr. Walter based on his

  request for medical accommodation and advocacy for a disabled student, and

  terminated Dr. Walter’s employment.

        92.       The Union disputed Dr. Walter’s termination on his behalf, and

  claimed inadequate reasons were provided as to his termination.

        93.       Upon information and belief, OCC informed the Union that its

  decision was final and the Union could pursue arbitration.

        94.       Mark Gaffney, the Union Representative, advised Dr. Walter that he

  could either arbitrate or litigate his claims.

        95.       Mr. Gaffney advised Dr. Walter not to pursue arbitration as he

  believed the arbitration panel was biased in favor of the employer, and the

  arbitration decision would be final and binding.

        96.       Based on this advice, Dr. Walter did not pursue arbitration.

        97.       Dr. Walter retained the law firm of MORGAN & MORGAN, P.A.

  to represent him in the litigation.

                              COUNT I
              RETALIATION FOR EXERCISING RIGHTS UNDER
                      THE REHABILITATION ACT

        98.       Plaintiff realleges and reincorporates paragraphs 1-97 as if fully set

  forth herein.

                                            14
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19           PageID.15    Page 15 of 25



        99.       Plaintiff engaged in protected activity by opposing acts and practices

  made unlawful by the Rehabilitation Act including, but not limited to, failing to

  accommodate the student’s disability, objecting to discrimination based on the

  student’s disability, requesting accommodations based on the student’s disability,

  withdrawing previous accommodation(s) for the student’s disability, subjecting

  Plaintiff to disparate treatment, harassment, retaliatory hostile work environment

  and/or discrimination, and/or objecting to the disparate treatment, harassment,

  and/or discrimination Plaintiff received on the basis of his protected acts, as set

  forth herein.

        100.      Defendant’s retaliatory acts and omissions occurred, at least in part,

  because of Plaintiff’s advocacy on behalf of the student with the disability and

  attempting to protect the rights of the student.

        101.      Defendant retaliated and discriminated against Plaintiff for engaging

  in said protected activity.

        102.      During the time Plaintiff was employed by Defendant, he exercised

  and/or enjoyed rights granted and/or protected by the Rehabilitation Act,

  including, but not limited to, opposing acts and practices made unlawful by the

  Rehabilitation Act.

        103.      Defendant coerced, intimated, and/or threatened Plaintiff on account

  of his having exercised and/or enjoyed rights granted and/or protected by the

                                            15
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19          PageID.16   Page 16 of 25



  Rehabilitation Act.

        104.   Defendant interfered with Plaintiff in the exercise and/or enjoyment

  of rights granted and/or protected by the Rehabilitation Act.

        105.   Defendant terminated Plaintiff’s employment after he exercised a

  right afforded under the Rehabilitation Act.

        106.   Under the Rehabilitation Act, Defendant was legally obligated to

  refrain from retaliating against Plaintiff because of his objection to illegal

  discrimination based on the student’s disability and his advocacy on behalf of the

  student.

        107.   Notwithstanding this obligation under the Rehabilitation Act and in

  willful violation thereof, Defendant retaliated against Plaintiff because he

  objected to illegal discrimination based on the student’s disability and advocated

  for same.

        108.   As a direct and proximate result of Defendant’s retaliation,

  interference, coercion and/or intimidation in violation of the Rehabilitation Act,

  Plaintiff has suffered emotional and physical distress, mental and physical

  anguish, loss of reputation, humiliation and embarrassment and the physical

  effects associated therewith, and will so suffer in the future.

        109.   As a further direct and proximate result of Defendant’s retaliation,

  interference, coercion and/or intimidation in violation of the Rehabilitation Act,

                                           16
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19           PageID.17    Page 17 of 25



  Plaintiff has been placed in financial distress and has suffered a loss of earnings

  and benefits, a loss and impairment of his earning capacity and ability to work,

  and will so suffer in the future; he has also been required to employ the services

  of an attorney to bring this lawsuit and will suffer additional damages in the

  future.

                         COUNT II
      RETALIATION FOR EXERCISING RIGHTS UNDER THE ADA

         110.     Plaintiff realleges and reincorporates paragraphs 1-97 as if fully set

  forth herein.

         111.     Plaintiff engaged in protected activity by opposing acts and practices

  made unlawful by the ADA including, but not limited to advocating on behalf of

  a student with a disability, requesting an accommodation on behalf of a student

  based on a student’s disability, and objecting to discrimination based on his

  advocacy for a student with a disability.

         112.     Defendant retaliated against Plaintiff, and subjected him to disparate

  treatment, harassment, and/or discrimination on the basis of his protected

  activity, as set forth herein.

         113.     Defendant’s retaliatory acts and omissions occurred, at least in part,

  because of Plaintiff’s advocacy on behalf of the disabled student, attempting to

  protect the rights of the student, and objection to retaliatory harassment based on


                                            17
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19           PageID.18   Page 18 of 25



  advocacy on behalf of a disabled student.

         114.   During the time Plaintiff was employed by Defendant, he exercised

  and/or enjoyed rights granted and/or protected by the ADA, including, but not

  limited to, opposing acts and practices made unlawful by the ADA.

         115.   Defendant coerced, intimated, and/or threatened Plaintiff on account

  of his having exercised and/or enjoyed rights granted and/or protected by the

  ADA.

         116.   Defendant interfered with Plaintiff in the exercise and/or enjoyment

  of rights granted and/or protected by the ADA.

         117.   Defendant terminated Plaintiff’s employment after he exercised a

  right afforded under ADA.

         118.   Under the ADA, Defendant was legally obligated to refrain from

  retaliating against Plaintiff because of his advocacy on behalf of a student with a

  disability, and also because he objected to harassment in response to his

  advocacy on behalf of a student with a disability.

         119.   Notwithstanding this obligation under the ADA and in willful

  violation thereof, Defendant retaliated against Plaintiff because he advocated on

  behalf of a student with a disability, and objected to retaliatory harassment based

  on his advocacy on behalf of a student with a disability.

         120.   As a direct and proximate result of Defendant’s retaliation,

                                         18
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19           PageID.19    Page 19 of 25



  interference, coercion and/or intimidation in violation of the ADA, Plaintiff has

  suffered emotional and physical distress, mental and physical anguish, loss of

  reputation, humiliation and embarrassment and the physical effects associated

  therewith, and will so suffer in the future.

        121.      As a further direct and proximate result of Defendant’s retaliation,

  interference, coercion and/or intimidation in violation of the ADA, Plaintiff has

  been placed in financial distress and has suffered a loss of earnings and benefits,

  a loss and impairment of his earning capacity and ability to work, and will so

  suffer in the future; he has been required to employ the services of an attorney to

  bring this lawsuit and will suffer additional damages in the future.

                             COUNT III
          RETALIATION FOR EXERCISING RIGHTS UNDER PWDCRA

        122.      Plaintiff realleges and reincorporates paragraphs 1-97 as if fully set

  forth herein.

        123.      Plaintiff engaged in protected activity by opposing acts and practices

  made unlawful by the PWDCRA including, but not limited to, advocacy on

  behalf of a student with a disability, request for accommodation on behalf of a

  student with a disability, objecting to retaliatory harassment because of his

  advocacy on behalf of a student with a disability, and otherwise subjecting

  Plaintiff to disparate treatment, harassment, and/or discrimination, and/or


                                            19
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19           PageID.20      Page 20 of 25



  objecting to the disparate treatment, harassment, and/or discrimination Plaintiff

  received on the basis of his protected acts, as set forth herein.

        124.   Defendant’s retaliatory acts and omissions occurred, at least in part,

  because of Plaintiff’s advocacy on behalf of the disabled student and attempting

  to protect the rights of the student.

        125.   Defendant retaliated and discriminated against Plaintiff for engaging

  in said protected activity.

        126.   During the time Plaintiff was employed by Defendant, he exercised

  and/or enjoyed rights granted and/or protected by the PWDCRA, including, but

  not limited to, objections to Defendant’s practices made unlawful under

  PWDCRA, as set forth herein.

        127.   Defendant coerced, intimated, and/or threatened Plaintiff on account

  of his having exercised and/or enjoyed rights granted and/or protected by the

  PWDCRA.

        128.   Defendant interfered with Plaintiff in the exercise and/or enjoyment

  of rights granted and/or protected by the PWDCRA.

        129.   Defendant terminated Plaintiff’s employment after he exercised a

  right afforded under PWDCRA.

        130.   Under PWDCRA, Defendant was legally obligated to refrain from

  retaliating against Plaintiff because he engaged in protective activity.

                                           20
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19           PageID.21    Page 21 of 25



        131.      Notwithstanding this obligation under the PWDCRA and in willful

  violation thereof, Defendant retaliated against Plaintiff because he advocated on

  behalf of a student with a disability, and objected to harassment because he

  advocated on behalf of a student with a disability.

        132.      As a direct and proximate result of Defendant’s retaliation,

  interference, coercion and/or intimidation in violation of the PWDCRA, Plaintiff

  has suffered emotional and physical distress, mental and physical anguish, loss of

  reputation, humiliation and embarrassment and the physical effects associated

  therewith, and will so suffer in the future.

        133.      As a further direct and proximate result of Defendant’s retaliation,

  interference, coercion and/or intimidation in violation of the PWDCRA, Plaintiff

  has been placed in financial distress and has suffered a loss of earnings and

  benefits, a loss and impairment of his earning capacity and ability to work, and

  will so suffer in the future; he has been required to employ the services of an

  attorney to bring this lawsuit and will suffer additional damages in the future.

                                       COUNT IV
                               VIOLATION OF 42 U.S.C. § 1983

        134.      Plaintiff realleges and reincorporates paragraphs 1-97 as if fully set

  forth herein.

        135.      Plaintiff enjoyed a constitutionally protected property interest in


                                            21
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19         PageID.22    Page 22 of 25



  continued employment.

        136.   Defendant terminated Plaintiff's employment without prior notice.

        137.   Under the Fourteenth Amendment of the United States Constitution,

  Defendant was obligated to provide Plaintiff a pre-termination hearing or

  otherwise afford Plaintiff notice of the grounds for his termination or a

  meaningful opportunity to respond and a post-termination hearing before a

  neutral decision-maker.

        138.   Defendant’s actions in depriving Plaintiff of his constitutionally

  protected property interest in continued employment absent a pre-termination

  hearing or other notice of the grounds for his termination, an opportunity to

  respond, and a post-termination hearing abridged his right to due process of law

  in violation of the Fourteenth Amendment.

        139.   As a direct and proximate result of Defendant’s violation of

  Plaintiff’s due process right under the Fourteenth Amendment, Plaintiff has

  suffered emotional and physical distress, mental and physical anguish, loss of

  reputation, humiliation and embarrassment and the physical effects associated

  therewith, and will so suffer in the future.

        140.   As a further direct and proximate result of Defendant’s violation of

  Plaintiff’s due process right under the Fourteenth Amendment, Plaintiff has been

  placed in financial distress and has suffered a loss of earnings and benefits, a loss

                                           22
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19           PageID.23    Page 23 of 25



  and impairment of his earning capacity and ability to work, and will so suffer in

  the future; he has also been required to employ the services of an attorney to

  bring this lawsuit and will suffer additional damages in the future.

                               COUNT V
            BREACH OF THE COLLECTIVE BARGAINING AGREEMENT

           141.   Plaintiff realleges and reincorporates paragraphs 1-97 as if fully set

  forth herein.

           142.   Defendant breached Article 14 of the collective bargaining

  agreement by disciplining and terminating Plaintiff’s employment without just

  cause.

           143.   Defendant’s cause for discipline and termination were inadequate

  for just cause and contrary to the collective bargaining agreement.

           144.   The Union breached its duty of fair representation by acting in an

  arbitrary, discriminatory and/or bad faith manner in failing to pursue and/or

  represent Plaintiff in his grievance and/or arbitration proceeding, and/or

  providing Plaintiff improper advice that forfeited his opportunity to pursue

  arbitration.

           145.   As a result of Defendant’s breach of contract, Plaintiff has suffered

  emotional and physical distress, mental and physical anguish, loss of reputation,

  humiliation and embarrassment and the physical effects associated therewith, and


                                            23
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19           PageID.24     Page 24 of 25



  will so suffer in the future.

        146.    As a further direct and proximate result of Defendant’s breach of

  contract, Plaintiff has been placed in financial distress and has suffered a loss of

  earnings and benefits, a loss and impairment of his earning capacity and ability to

  work, and will so suffer in the future; he has been required to employ the services

  of an attorney to bring this lawsuit and will suffer additional damages in the

  future.

                              REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in

his favor against OCC and prays for damages in an amount to be determined at

trial, together with interest, cost of suit, attorneys’ fees, and all such other relief as

the court deems just and proper which include:


       a.      Declare that the aforementioned practices and actions of Defendant

   constitute unlawful employment practices in violation of Section 504, ADA,

   PWDCRA, 42 U.S.C. § 1983, and PERA;

       b.      Award Plaintiff all lost wages, past and future, and other monetary

   damages to which he is entitled to including interest;

       c.      Award Plaintiff compensatory, punitive, liquidated, and exemplary

   damages;

       d.      Award Plaintiff reasonable attorney’s fees, costs, and interest;
                                          24
Case 2:19-cv-11095-MAG-DRG ECF No. 1 filed 04/15/19        PageID.25   Page 25 of 25



      e.    Award Plaintiff equitable relief including, but not limited to: an

   injunction directing Defendant to cease their discriminatory conduct and

   practices; full reinstatement of his employment and position with Defendant;

   and injunctive relief directing Defendant to provide Plaintiff his requested

   reasonable accommodations within a reasonable time; and

      f.    Award such other relief as this Court deems just and proper and any

   other relief afforded under Section 504, ADA, PWDCRA, 42 U.S.C. § 1983,

   and PERA.

                         DEMAND FOR JURY TRIAL

            Plaintiff hereby demands a trial by jury.



      Dated this 15th Day of April, 2019.



                                  By: /s/ Michael N. Hanna
                                     Michael N. Hanna, Esq.
                                     Michigan Bar. No P81462
                                     Morgan & Morgan, P.A.
                                     2000 Town Center
                                     Suite 1900
                                     Southfield , MI 48075
                                     Telephone: (313) 739-1950
                                     Facsimile: (313) 739-1975
                                     Email:       MHanna@forthepeople.com

                                       Attorney for Plaintiff



                                         25
